DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 newly recites the limitation “a floating reflection layer” at the fourth from last line 16.  It is unclear whether said limitation is part of the recited “at least one floating reflection layer” recited earlier in the claim or whether it is a separate element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-9, 11-14, 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Emura et al. (US PGPub 2017/0186915; hereinafter “Emura”) in view of Kamiya et al. (US PGPub 2012/0049236; hereinafter “Kamiya”).
Re claim 1: Emura teaches (e.g. figs. 1A-1C, and 2) a light emitting diode comprising: a substrate (11); a plurality of light emitting cells (light emitting cells 101-108; e.g. paragraph 46) each including a first conductivity type semiconductor layer (n-side semiconductor 12n; e.g. paragraph 45), an active layer (active layer 12a; e.g. paragraph 45), and a second conductivity type semiconductor layer (p-side semiconductor 12p; e.g. paragraph 45); an ohmic reflection layer (light reflective electrodes 13; e.g. paragraph 36) disposed on the second conductivity type semiconductor layer (12p) of each of the light emitting cells (101-108) to form ohmic contact therewith; a lower insulation layer (first insulation layer 16; e.g. paragraph 54) covering the light emitting cells (101-108) and the ohmic reflection layers (13), the lower insulation layer (16) having a first opening (openings 16n; e.g. paragraph 55) exposing the first conductivity type semiconductor layer (12n) and a second opening (rectangular opening 16p; e.g. paragraph 55) exposing the ohmic reflection layer (13) of each of the light emitting cells (101-108); one or more connectors (wiring electrodes 142-148; e.g. paragraph 37) disposed on the lower insulation layer (16) and electrically connecting adjacent light emitting cells (101-108) to each other to form a series array (light emitting cells 101-108 are serially connected; e.g. paragraph 37) of light emitting cells (101-108); 149; e.g. paragraph 39) electrically connected to the first conductivity type semiconductor layer (12n) of a last light emitting cell (108) disposed at a last terminal of the series array through the first opening (16n) of the lower insulation layer (16); a second pad metal layer (wiring electrode 141; e.g. paragraph 39) electrically connected to the ohmic reflection layer (13) of a first light emitting cell (101) disposed at a first terminal of the series array through the second opening (16p) of the lower insulation layer (16); an upper insulation layer (second insulation layer 17; e.g. paragraph 80) covering the one or more connectors (142-148) and the first and second pad metal layers (141, 149), the upper insulation layer (17) having a plurality of openings (opening 17n, 17p; e.g. paragraph 80) exposing upper surfaces of the first and second pad metal layers (141, 149), respectively; at least one floating reflection layer (light reflective metal layers 151-153; e.g. paragraph 69) disposed on the lower insulation layer (16), and covered by the upper insulation layer (17), and a first bump pad (18n) and a second bump pad (18p) connected to upper surfaces of the first pad metal layer (149) and the second pad metal layer (141) exposed through the openings (17n, 17p) of the upper insulation layer (17), respectively, wherein the one or more connectors (142-148) comprise a first connector (wiring electrode 142) associated with the first light emitting cell (101) which is connected in series with a second light emitting cell (102) and the first connector (142) passes one edge of the first light emitting cell (101) and extends to an upper region (as shown in fig. 1C, 142 spans from 101 to an upper region of 102) of the second light emitting cell (102) adjacent to the first light emitting cell (101), and wherein each floating reflection layer (151-153) is insulated from the first pad metal layer (149), the second 141) and the one or more connectors (142-148); and a floating reflection layer (151) associated with the first light emitting cell (101) is disposed along the edge of the substrate (11) and a portion of the floating reflection layer (151) extends to the second light emitting cell (102).
Emura is silent as to explicitly teaching the floating reflection layer associated with the first light emitting cell is disposed along the edge of the substrate and surrounds three sides of the first light emitting cell.
Kamiya teaches (e.g. figs. 1A and 2D) the floating reflection layer (151 of Emura and 60 of Kamiya) associated with the first light emitting cell (101 of Emura) is disposed along the edge of the substrate (11 of Emura) and surrounds three sides (as can be seen in fig. 1A, reflection layer 60 surrounds edge portions of the substrate as well as portions where the n-electrode 40 and p-electrode 42 are located; e.g. paragraph 58) of the first light emitting cell (101 of Emura).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the surrounding reflective layer as taught by Kamiya in the device of Emura in order to have the predictable result of using additional placement of reflective layers surrounding sloped sides in a light emitting device to improve brightness of the light emitting element (see paragraph 64 of Kamiya).
Re claim 2: Emura teaches the light emitting diode wherein the first pad metal layer (149) is disposed within an upper region of the last light emitting cell (108), and the second pad metal layer (141) is disposed within an upper region of the first light emitting cell (101).
Re claim 4: Emura teaches the light emitting diode wherein the first connector (142) is formed of the same material and disposed substantially at the same level as the second pad metal layer (141).
Re claim 5: Emura teaches the light emitting diode wherein the first connector (142) is electrically connected to the first conductivity type semiconductor layer (12n) of the first light emitting cell (101), and comprises at least two segments (plural segments of 142 at plural locations 12b) to pass through an upper edge of the first conductivity type semiconductor layer (12n).
Re claim 6: Emura teaches the light emitting diode wherein the second opening (16p) of the lower insulation layer (16) exposing the ohmic reflection layer (13) is spaced apart from the openings (17n, 17p) of the upper insulation layer (17) exposing the second pad metal layer (141) in the lateral direction so as not to overlap each other.
Re claim 7: Emura teaches the light emitting diode wherein the first bump pad (18n) and the second bump pad (18p) are disposed over upper regions of two or more light emitting cells (101, 108), respectively.
Re claim 8: Emura teaches the light emitting diode wherein at least one light emitting cell (101) includes a via-hole (region of 12b) formed through the second conductivity type semiconductor layer (12p) and the active layer (12a) to expose the first conductivity type semiconductor layer (12n), and the connector (142) is electrically connected to the first conductivity type semiconductor layer (12n) of the light emitting cell (101) through the via-hole (region of 12b).
Re claim 9: Emura teaches the light emitting diode wherein a first conductivity type semiconductor layer (12n) of at least one light emitting cell (101) has a region 12b) extended beyond the second conductivity type semiconductor layer (12p) and the active layer (12a) and exposed, and the connector (142) is electrically connected to the exposed region (exposed region of 12n in region 12b).
Re claim 10: Emura in view of Kamiya teaches the light emitting diode wherein the upper insulation layer (17 of Emura and 50 of Kamiya) covers a region between an edge of the substrate (edge of substrate 11,12n of Emura and 22 of Kamiya) and the light emitting cells (101-108 of Emura), and a distance from an edge of the upper insulation layer to the connector (142-148) is 15 mu or more (Kamiya teaches concave portion 41b has a diameter of 15 mu which is approximately the distance from the edge to where connectors 142 would be positioned, further, since these distances are not described as being critical, these distances are open to routine experimentation and would have arrived at these distances).
Re claim 11: Emura teaches the light emitting diode wherein the at least one floating reflection layer (151-153) is formed of the same material as the one or more connectors (142-148) and the first and second pad metal layers (141, 149).
Re claim 12: Emura teaches the light emitting diode wherein the at least one floating reflection layer (151-153) includes a floating reflection layer covering a region between two adjacent light emitting cells (151 extends between 101 and 104 and between 102 and 103).
Re claim 13: Emura teaches the light emitting diode wherein each connector (142-148) is electrically connected to the first conductivity type semiconductor layer (12n) of each light emitting cell (101-108) associated with each connector (142-148), and each connector (for example 142, 143, 144) comprises at least two segments (12b 12n), and wherein the floating reflection layer (151) covering the region between the two light emitting cells (102, 103) is disposed between the two segments (segments of 142 and 144).
Re claim 14: Emura teaches the light emitting diode wherein the at least one floating reflection layer (151-153) includes a floating reflection layer (151) disposed along an edge of the substrate (11) and covering the first conductivity type semiconductor layer (12n) of at least one light emitting cell (101, 104).
Re claim 17: Emura teaches the light emitting diode wherein each connector (142-148) directly contacts the first conductivity type semiconductor layer (12n) and the ohmic reflection layer (13) exposed through the first opening (16n) and the second opening (16p) of the lower insulation layer (16).
Re claim 18: Emura teaches the light emitting diode wherein the lower insulation layer (16) has morphologies different in elevation depending on locations of the light emitting cells (101-108), and wherein each connector (142-148) is arranged to have different elevations (these layers are conformally deposited) along a morphology of the lower insulation layer (16).
Re claim 19: Emura teaches the light emitting diode wherein a portion electrically connected to the first conductivity type semiconductor layer (12n) among portions of each connector (142-148) is placed at a lowest elevation (12n is the lowest layer and is closest to the substrate 11) with reference to the substrate (11).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emura et al. (US PGPub 2017/0186915; hereinafter “Emura”).
Re claim 20: Emura teaches (e.g. figs. 1A-1C, and 2) a light emitting diode comprising: a substrate (11); a plurality of light emitting cells (light emitting cells 101-108; e.g. paragraph 46) each including a first conductivity type semiconductor layer (n-side semiconductor 12n; e.g. paragraph 45), an active layer (active layer 12a; e.g. paragraph 45), and a second conductivity type semiconductor layer (p-side semiconductor 12p; e.g. paragraph 45); an ohmic reflection layer (light reflective electrodes 13; e.g. paragraph 36) disposed on the second conductivity type semiconductor layer (12p) of each of the light emitting cells (101-108) to form ohmic contact therewith; a lower insulation layer (first insulation layer 16; e.g. paragraph 54) covering the light emitting cells (101-108) and the ohmic reflection layers (13), the lower insulation layer (16) having a first opening (openings 16n; e.g. paragraph 55) exposing the first conductivity type semiconductor layer (12n) and a second opening (rectangular opening 16p; e.g. paragraph 55) exposing the ohmic reflection layer (13) of each of the light emitting cells (101-108); one or more connectors (wiring electrodes 142-148; e.g. paragraph 37) disposed on the lower insulation layer (16) and electrically connecting adjacent light emitting cells (101-108) to each other to form a series array (light emitting cells 101-108 are serially connected; e.g. paragraph 37) of light emitting cells (101-108); a first pad metal layer (wiring electrode 149; e.g. paragraph 39) electrically connected to the first conductivity type semiconductor layer (12n) of a last light emitting cell (108) disposed at a last terminal of the series array through the first opening (16n) of the lower insulation layer (16); a second pad metal layer (wiring electrode 141; e.g. 13) of a first light emitting cell (101) disposed at a first terminal of the series array through the second opening (16p) of the lower insulation layer (16); an upper insulation layer (second insulation layer 17; e.g. paragraph 80) covering the one or more connectors (142-148) and the first and second pad metal layers (141, 149), the upper insulation layer (17) having a plurality of openings (opening 17n, 17p; e.g. paragraph 80) exposing upper surfaces of the first and second pad metal layers (141, 149), respectively; at least one floating reflection layer (light reflective metal layers 151-153; e.g. paragraph 69) disposed on the lower insulation layer (16), and covered by the upper insulation layer (17), and a first bump pad (18n) and a second bump pad (18p) connected to upper surfaces of the first pad metal layer (149) and the second pad metal layer (141) exposed through the openings (17n, 17p) of the upper insulation layer (17), respectively, wherein the one or more connectors (142-148) comprise a first connector (wiring electrode 142) associated with the first light emitting cell (101) which is connected in series with a second light emitting cell (102) and the first connector (142) passes one edge of the first light emitting cell (101) and extends to an upper region (as shown in fig. 1C, 142 spans from 101 to an upper region of 102) of the second light emitting cell (102) adjacent to the first light emitting cell (101), and wherein each floating reflection layer (151-153) is insulated from the first pad metal layer (149), the second pad metal layer (141) and the one or more connectors (142-148); wherein the second pad metal layer (141) is surrounded (shapes similar to the relationship of 148 and 149 are known to be established absent unexpected results) by the first connector (142) electrically connected to the first conductivity type semiconductor layer (12n) and the 13) of the first light emitting cell (101); wherein the at least one floating reflection layer (151) is formed of the same material as the one or more connectors (142-148) and the first (141) and the second (149) pad metal layers; and the at least one floating reflection layer (151) includes a floating reflection layer disposed along an edge (bottom edge of fig. A) of the substrate (11) and covering the first conductivity type semiconductor layer (12n) of at least one light emitting cell (101).
It can be considered that fig. 1A of Emura does not teach the second pad metal layer (141) is surrounded (shapes similar to the relationship of 148 and 149 are known to be established absent unexpected results) by the first connector (142).
Fig. 4A of Emura shows the second pad metal layer (141) is surrounded (the two convex parts of 142 surrounds convex parts of 141) by the first connector (142).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the modified electrode structure of fig. 4A of Emura in the device of 1A of Emura in order to have the predictable result of using a modified electrode structure which may reduce the device resistivity and current concentration by using larger p-electrode contact opening 16p when compared to fig. 1A of Emura.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emura as applied to claim 2 above, and further in view of Nagai (US PGPub 2011/0266579).
Re claim 3: Emura teaches (e.g. fig. 1C) substantially the entire structure of claim 2 except explicitly teaching the light emitting diode wherein the second pad metal layer (141) is surrounded by the first connector (142) electrically connected to the first conductivity type semiconductor layer (12n) of the first light emitting cell (101).
Nagai teaches (e.g. figs. 2-4) the second pad metal layer (24C) is surrounded by the first connector (26C) electrically connected to the first conductivity type semiconductor layer (14C) of the first light emitting cell (12C).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the annular second conductive layer around the connection for the first conductive layer as taught by Nagai in the device of Emura in order to have the predictable result of using an electrode structure that allows current to flow in all directions and spread more evenly from the first conductive layer which improves luminous efficiency (see paragraph 16 of Nagai).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822